Citation Nr: 1411721	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure. 

2.  Entitlement to service connection for lymphoma, to include as a result of herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to November 1957, including nearly 18 months of foreign and/or sea service.

These matters are on appeal from May 2010 and December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These matters were recently Remanded in by the Board in September 2013 for further evidentiary development.

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides or a hazardous defoliant chemical while stationed in Korea.

In the September 2013 Remand, the Board directed the Appeals Management Center (AMC) to send a request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to search for information as to whether service personnel stationed in Korea may have been exposed to herbicides or any known hazardous chemical during the period when the Veteran may have been stationed in Korea, or from January 1, 1956 through October 31, 1957.

According to the January 2014 Supplemental Statement of the Case, in October 2013 the AMC sent a request to the JSRRC for information regarding herbicide exposure and received a negative reply in January 2014.  A request was also sent to the Defense Personnel Records Information Retrieval System (DPRIS) to which a negative response was received in January 2014.

In the February 2014 Informal Hearing Presentation, the Veteran's representative stated that neither the October 2013 request or January 2014 have been associated with the Veteran's electronic claims file.  While it appears that the October 2013 request and January 2014 response from the JSRRC have not been associated with the VBMS file, a review of the VBMS file shows that the January 2014 DPRIS response has been associated with the claims file and shows that the DPRIS was unable to verify the Veteran's in-service exposure to herbicides in Korea.  As regards any in-service exposure to chemicals, the DPRIS suggested that the AMC contact the U.S. Army Medical Research Institute of Chemical Defense.  It does not appear that this has been accomplished.

More importantly, in January 2014 the AMC issued a formal finding of unavailability of records that verified the Veteran's exposure to herbicides while stationed at Korat RTAFB, Thailand from 1966 to 1967.  However, the Veteran contends that he was exposed during service in Korea from January 1956 through October 1957.  Accordingly, an amended formal finding should be provided to the Veteran with the correct dates of service and discussion of the January 2014 from the DPRIS.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the Veteran's electronic VBMS file the following documents: (1) the October 2013 request for records from the JSRRC, (2) the January 2014 negative response from the JSRRC, (3) and any other relevant documents that have not been associated with the VBMS file.

2.  Then, send an appropriate request to the Joint Services Records Research Center (JSRRC) to search for information as to whether service personnel stationed in Korea, including near the 38th parallel, may have been exposed to herbicides or any known hazardous chemical during the period when the Veteran may have been stationed in Korea, or from January 1, 1956 through October 31, 1957, if the dates of the Veteran's service in Korea cannot be verified.  The JSRRC should specifically indicate whether members of the 24th Quartermaster Company, 24th Infantry Division, may have been exposed to herbicide agents. 

The JSRRC should also conduct a search for information to verify that the Veteran was stationed in Korea, to include a search for rosters, morning reports, sick reports, or other records of the 24th Quartermaster Company, or other unit identified by the Veteran.

A request should also be sent to the U.S. Army Medical Research Institute of Chemical Defense for information concerning the Veteran's in-service exposure to chemicals.

All attempts to obtain such information and the responses to inquiries should be associated with the VBMS claims file.

3.  If warranted, the RO should issue another Formal Finding of Unavailability of record verifying the Veteran's in-service exposure to herbicides during service in Korea, with the correct dates of service and discussion of the January 2014 negative reply from the DPRIS.

4.  After the AMC receives the information from JSRRC and/or the U.S. Army Medical Research Institute of Chemical Defense, it should determine whether further development is required.  Thereafter, the issues on appeal should be readjudicated, with consideration of all evidence obtained since the Board's September 2013 Remand.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

